Appeal by the defendant from an order of the Supreme Court, Kings County (Chambers J.), dated January 4, 2008, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The defendant’s contention that the assessment of points for risk factor 1 based upon his use of forcible compulsion constituted improper “double counting” because he also was assessed points for risk factor 5 based upon the victim’s age is without merit (see People v Mendez, 60 AD3d 923 [2009]; see also People v Pietarniello, 53 AD3d 475, 476 [2008]). Furthermore, the People established, by clear and convincing evidence, that the defendant engaged in forcible compulsion in the commission of his sex offense (see Penal Law § 130.00 [8] [b]; People v Scanlon, 52 AD3d 1035 [2008]; People v Vasquez, 49 AD3d 1282 [2008]).
Accordingly, the Supreme Court properly assessed those points, and properly designated the defendant a level three sex offender. Spolzino, J.P, Santucci, Florio and Balkin, JJ., concur.